Holmes, J.
This is an action for personal injuries caused by running into a train at a crossing. The judge directed a verdict for the defendant, and the case is-here on exceptions. The plaintiff told his own story very fairly. He was nearly thirteen at the time. He was riding a bicycle along a street in Hull, called Y Street, toward the seashore, and was looking straight ahead, watching for a steamer which he wanted to see. The street ran to an electric railroad and continued on the other side of it, but the crossing was private and so marked, although planked by the railroad company. The plaintiff knew of the railroad and that trains ran upon it. He paid no attention, did not look out for the cars, but rode across the first track and on the second was struck and hurt. He says that he could have stopped almost as quickly as if he had been on foot if he had looked up the track and had seen the train. He does not pretend that he was relying upon receiving warning of an approaching train, and it is not necessary to consider whether there is any evidence that the train did not give whatever warn*303ing was usual and proper, (Hubbard v. Boston Albany Railroad, 159 Mass. 320,) or whether it was bound to give any warning at all. The case is the simple one of a boy riding headlong into a train without taking any precaution, his mind at the time being full of something else. There is no evidence of due care on his part, as there was in Tyler v. New York New England Railroad, 137 Mass. 238. There is nothing to excuse him for not looking if he could see, or for not getting off his wheel and advancing cautiously if he could not see. Creamer v. West End Street Railway, 156 Mass. 320, 324. Chase v. Maine Central Railroad, 167 Mass. 383, 387. Butterfield v. Western Railroad, 10 Allen, 532. Robertson v. Pennsylvania Railroad, 180 Penn. St. 43.

Exceptions overruled.